
	

114 HR 721 IH: Short Line Railroad Rehabilitation and Investment Act of 2015
U.S. House of Representatives
2015-02-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 721
		IN THE HOUSE OF REPRESENTATIVES
		
			February 4, 2015
			Ms. Jenkins of Kansas (for herself, Mr. Blumenauer, Mr. Rodney Davis of Illinois, and Mr. Lipinski) introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to extend and modify the railroad track maintenance
			 credit.
	
	
 1.Short titleThis Act may be cited as the Short Line Railroad Rehabilitation and Investment Act of 2015. 2.Extension and modification of Railroad Track Maintenance Credit (a)Extension of creditSection 45G(f) of the Internal Revenue Code of 1986 is amended by striking January 1, 2015 and inserting January 1, 2017.
 (b)ExpendituresSubsection (d) of section 45G of the Internal Revenue Code of 1986 (relating to qualified railroad track maintenance expenditures) is amended by striking for maintaining and all that follows and inserting
 for maintaining—(A)in the case of taxable years beginning after December 31, 2004, and before January 1, 2015, railroad track (including roadbed, bridges, and related track structures) owned or leased as of January 1, 2005, by a Class II or Class III railroad (determined without regard to any consideration for such expenditures given by the Class II or Class III railroad which made the assignment of such track), and
 (B)in the case of taxable years beginning after December 31, 2014, railroad track (including roadbed, bridges, and related track structures) owned or leased as of January 1, 2015, by a Class II or Class III railroad (determined without regard to any consideration for such expenditures given by the Class II or Class III railroad which made the assignment of such track)..
 (c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2014.  